Citation Nr: 1312812	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-25 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a disorder of the right upper extremity, claimed as carpal tunnel syndrome. 

2.  Entitlement to service connection for a disorder of the left upper extremity, claimed as carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the above claims.

In November 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ), and, in March 2012, the appeal was remanded for further development.  When the appeal was returned to the Board in December 2012, the VLJ who presided over the November 2011 hearing was no longer employed by the Board. 

The law grants the Veteran the right to have the VLJ who conducts a hearing on an appeal participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Consequently, the Board sent a letter to the Veteran in January 2013 advising him of his right to testify at another Board hearing before the VLJ who would participate in making the final determination on his claims.  The letter also informed the Veteran that the Board would assume he did not wish to have another hearing if a response to the January 2013 letter was not received within 30 days, and would proceed accordingly; no response from the Veteran or his representative has been received.  Therefore, the Board will proceed as though the Veteran waived his right to an additional hearing and will consider the claims on appeal based on the evidence currently of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.

The Veteran contends that service connection for chronic bilateral carpal tunnel syndrome is warranted as the claimed disorders were initially manifested and treated during his active service at the Fairchild Air Force Base hospital, most likely during the late winter or early spring of 1975.  See Board hearing transcript, p. 5.

In March 2012, the Board directed the AMC to contact the National Personnel Records Center (NPRC) and/or any other appropriate service entity and request a search for any documentation showing treatment of the Veteran in 1975.  See 
38 U.S.C.A. § 5103A(b), (c)(1); 38 C.F.R. § 3.159(c)(2), (3).  If no records were located, the AMC was directed to incorporate a written statement on the lack of availability of those records into the claims file.

Subsequently, the AMC submitted a request for the Veteran's clinical records from Fairchild Air Force Base showing treatment for "carpal tunnel syndrome" for the dates of June 1974 to December 1976.  The NPRC response data in the claims folder indicates that no records meeting the search criteria were located.  In October 2012, a formal finding on the unavailability of the records was associated with the claims file for the dates of June 1974 to December 1974.

As the search criteria the AMC submitted to the NPRC was too narrow to comply with the Board's March 2012 remand directives in that that the search was limited to inpatient treatment for "carpal tunnel syndrome", and the formal finding associated with the claims file does not correspond to the specific year identified in the Board's request, the appeal must be remanded in order to ensure substantial compliance with the March 2012 remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders and imposes a concomitant duty on VA to ensure compliance with the terms of the remand); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (explaining that it is substantial compliance, not perfect compliance, which is required under the holding in Stegall).

As noted, the Veteran claims to have sought treatment for problems with his hands and fingers during service at Fairchild Air Force base in approximately 1975, specifically during a time of year when there was still snow on the ground, and, further, to have received a diagnosis of "inflammation."  See Board hearing transcript, p. 4.  Although the Veteran testified that he was only stationed in proximity to the Fairchild Air Force Base hospital for six months to a year, review of his available service treatment records shows that he received medical treatment and/or examinations at that location on dates ranging from August 1975 to February 1978.  Service records dated October 1974 show that the Veteran received medical treatment at another facility in another state on that date, indicating that he did not receive the treatment alleged at Fairchild Air Force base prior to 1975.  

Therefore, on remand, the AMC should request a search for the Veteran's clinical records showing treatment for any problem with his hands and/or fingers, including, but not limited to, inflammation, for the months spanning the start of January through the end of April for the years 1975, 1976, 1977, and 1978, as these date ranges fully encompass both the time of year that the Veteran alleges the relevant treatment occurred and the years for which medical treatment and/or medical examinations at the claimed location are documented in his service records.  The search should not be limited to treatment for "carpal tunnel syndrome," as the Veteran does not claim to have received this specific diagnosis during service.  If no such records are located, a written statement on the lack of availability of these records, for all four identified time periods, should be incorporated into the claims file.

Furthermore, the medical evidence currently of record establishes a current diagnosis of bilateral carpal tunnel syndrome, and competent lay evidence in the form of the Veteran's written statements and hearing testimony indicate that he had trouble opening his hands while performing plumbing work in cold weather during active military service and has suffered from recurrent symptoms since service.  Therefore, the Veteran should be provided with a VA examination with the opportunity to obtain a responsive etiological opinion, following a review of the entire claims folder, as to his claim for service connection for bilateral carpal tunnel syndrome.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 
38 U.S.C.A. § 5103A(d); Haas v. Shinseki, 22 Vet. App. 385, 388-89 (2009) (holding that the Board's conclusion that an examination was not necessary was "arbitrary, capricious, an abuse of discretion or otherwise not in accordance with the law" when the first three prongs of McLendon were met, but there was no competent medical evidence of record on the issue of whether the currently diagnosed disability was caused by service); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and/or the appropriate service entity and request copies of the Veteran's clinical records from the Fairchild Air Force Base hospital and medical treatment facilities near Spokane, Washington, dated from (a) January 1, 1975, to April 30, 1975; (b) January 1, 1976, to April 30, 1976; (c) January 1, 1977, to April 30, 1977; and from (d) January 1, 1978, to April 30, 1978, showing treatment for any problems with his hands, fingers, or "inflammation."

2.  If the records cannot be obtained, a letter should be sent to the Veteran that identifies the records that could not be obtained, informs him of the steps taken to obtain the records, asks him for any additional relevant identifying information that might assist VA in locating the records sought, and requests that he personally provide VA with copies of any such records in his possession.  

The letter should also explain that VA will decide the claim based on the evidence of record after all appropriate development has been completed, but the Veteran is not prohibited from submitting records at a later date if such submission is otherwise allowed.

3.  All further search requests for the Veteran's records of treatment for the claimed problems with his hands, fingers, and/or inflammation in service that are indicated upon receipt of any additional relevant information or evidence provided by the Veteran should be conducted.

4.  The non-existence or unavailability of the records must be verified by each Federal department or agency from whom they are sought and documented in the record.  If the records are ultimately not located after all appropriate search requests have been completed, a written statement documenting the reasons for determining that it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile should be incorporated with the claims file.

5.  Thereafter, schedule the Veteran for an appropriate VA examination of his bilateral upper extremity disorder, currently diagnosed as carpal tunnel syndrome.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner is asked to make the following determinations:

(a) Provide a diagnosis and/or diagnoses of all disorders of the musculoskeletal and/or peripheral nervous system of the right and/or left upper extremities found to be present.  If carpal syndrome is not diagnosed, reconcile that determination with the Veteran's private medical records diagnosing carpal tunnel syndrome.

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed musculoskeletal and/or peripheral nervous system disorder of the right and/or left upper extremities, including, but not limited to, bilateral carpal tunnel syndrome, had its clinical onset during active service or is related to any in-service disease, event, or injury.  

(c) In providing the requested etiological opinion, the examiner must explicitly consider the Veteran's lay statements and testimony on (i) the nature of the problems he experienced opening his hands after performing plumbing maintenance on metal pipes during cold weather in service, (ii) his memory of receiving an in-service diagnosis of "inflammation," and (iii) his recurrent symptoms since discharge from active service.

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached that clearly states the conclusions, identifies the supporting data for each conclusion, and provides a reasoned medical explanation connecting the supporting data to each conclusion.

6.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

7.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


